Montgomery, Judge.
This suit is an attempt made to hold the Southern Express Company liable on the contract of bailment, as forwarding agents of the Adams Express .Company, of New York. The goods, whose loss is the foundation of the present suit, were shipped from New York to Atlanta, via Savanah, by the Adams Express Company. On the arrival of the goods in Savanah, the terminus of the line of the Adams Express Company, that company turned them over to the Southern Express Company, to be transported to Atlanta. The latter company placed them on board a steamboat, running on the Savanah river, to be carried to Augusta, and from thence shipped to Atlanta by rail. On the passage up the river, the boat sunk, and the goods were lost.
The facts bring the case within the principles laid down in The Southern Express Company vs. Shea, 38 Ga., 519. We, therefore, affirm the judgment of the Court below.
Judgment affirmed.